Citation Nr: 0529601	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973.

The current appeal previously arose from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In September 2002 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder. The Board subsequently 
undertook internal development of the claim pursuant to 
authorizing criteria in effect at the time.

In September 2003 the Board remanded the case to the RO for 
initial review of the additional evidence associated with the 
claims file pursuant to the Board's internal development. In 
March 2004 the RO denied entitlement to service connection 
for a chronic acquired psychiatric disorder on a de novo 
basis. The Board again remanded this case to the RO in August 
2004.  

The case has been returned to the Board for further appellate 
review at this time.  .


FINDING OF FACT

The veteran's current psychiatric disability, diagnosed as a 
depressive disorder had it onset during service.  


CONCLUSION OF LAW

The veteran's current psychiatric disability was incurred 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim".) 
In view of the Board's favorable decision in regard to the 
issue of entitlement to service connection for a psychiatric 
disability, further assistance is unnecessary to aid the 
appellant in substantiating that claim.

I.	Factual Basis.  

The veteran's service medical records reflect normal findings 
on the June 1972 enlistment examination and the veteran's 
denial of specified symptoms, including depression, excessive 
worry and nervous trouble of any sort, in an accompanying 
report of medical history. In November 1972 the Alameda Naval 
Air Station dispensary referred him to the Oakland Naval 
Hospital with a provisional diagnosis of moderate depression. 
In the referral it was noted that he had had sleeplessness, 
crying spells and depression prior to medication, which had 
only improved his sleep. The report of psychiatric evaluation 
at Oakland the following day reflects that he stated he had 
been unhappy since joining the service. He reported 
nervousness, fatigue and intermittent insomnia and anorexia, 
which he related completely to being in the service, stating 
that he was fine when home on leave. His complaints as to 
military stressors were non-specific, but he clearly resented 
the military structure, the rank system and restrictions on 
his behavior. 

The psychiatric evaluation report indicated that he had a 
past history of impulsive behavior and some aggressive 
outbursts, although for the past several years he tended to 
deal with conflict through avoidance. Mental status 
examination revealed the veteran to be quiet and soft-spoken, 
without evidence of a thought disorder. He appeared mildly 
depressed but not anxious. Sensorium was clear and 
psychological insight was minimal. The impression was 
immature personality, manifested by low frustration 
tolerance, poor judgment and passive dependent personality 
traits. Recommendations for discharge by reason of 
unsuitability were made. His April 1973 separation 
examination revealed normal psychiatric findings.

VA treatment records reflect treatment and periods of 
hospitalizations during the 1980s for various disorders, to 
include heart disease, alcohol abuse, and drug abuse.  
Treatment notes from October 1987 and November 1987 reflect 
that he had some improvement in his behavior and had fewer 
problems with his family, with a decrease in anger and temper 
problems.

VA and private clinical records reflect occasional treatment 
and evaluations during the 1990s and 2000s for psychiatric 
symptoms with assessments that included major depressive 
disorder, adjustment disorder with anxious mood, schizoid 
personality disorder, narcissistic personality disorder. 
dysthymic disorder, and obsessive-compulsive disorder.

A March 2000 report drafted by R. Mandell, Ph. D., a 
psychologist, reflects the veteran's reported history of 
having seen his dead father during service while in the mess 
hall where his father had worked and of having been ridiculed 
when he reported the situation to his Navy superiors. Dr. 
Mandell diagnosed PTSD, generalized anxiety disorder, major 
depressive disorder, nicotine dependence, previous alcohol 
abuse (5 years in recovery) and previous amphetamine abuse 
(20 years in recovery). 

In April 2000, the veteran testified at a hearing before a 
hearing officer at the RO. He related his experiences of 
having visual hallucinations of his deceased father during 
service while assigned to the same building areas where his 
father had worked. He testified that shortly thereafter he 
was discharged from service. He testified that he was treated 
several times after service for alcohol, but was diagnosed by 
his current private doctor as having post-traumatic stress 
disorder (PTSD) and anxiety complex.

In March 2002, the veteran testified at a videoconference 
hearing, stating that he was diagnosed with a psychiatric 
disorder in November 1972 while still in the service, but did 
not receive a formal diagnosis until recently. He testified 
that following service, he first sought treatment for his 
psychiatric problems in 1976, when he went to the VA in 
Oklahoma City, but indicated that he only received 
detoxification treatment for alcohol problems there. 

After a VA psychiatric examination and review of the record 
conducted in June 2005, the diagnoses on Axis I included 
depressive disorder secondary to general medical condition 
and unresolved grief regarding his father's death.  The 
examiner commented that the veteran's difficulties during 
service were related to unresolved feelings regarding his 
father's death and that being in an environment where his 
father had previously worked probably heightened his feelings 
about their past relationship.  He said that the episode in 
which the veteran saw an apparition of his father was the 
product of his own mind rather than being caused or 
aggravated by the military environment, except that he 
happened to be in a military facility where his father had 
previously worked.  It appeared to be less likely than not 
that the veteran difficulties were the result of military 
stressors and more likely than not that his symptoms and 
behaviors related to his feelings about his father and his 
own ability to adjust to military.  The veteran's depression 
was said to relate mainly to his poor health and life 
expectancy and secondarily to his negative memories of his 
military experiences.  

II.	Legal Analysis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002). Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service. 38 C.F.R. § 3.303(d) (2002). Service 
connection may be granted for a psychosis if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in- service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The record indicates that the veteran manifested considerable 
psychiatric symptomatology during service generally assessed 
at the time as due to a personality disorder.  The evidence 
also indicates that the veteran currently experiences 
psychiatric symptomatology that had been diagnosed as a 
depressive disorder.  After a recent VA examination of his 
psychiatric disability the examiner opined, essentially that 
his current symptomatology was related to a number of 
factors, including his general health, unresolved issues 
concerning his father, and his military experiences.  It is 
also evident from the record that the veteran's issues 
regarding his father and his experiences in the military are 
intertwined to an unusual degree since the veteran's father 
had been stationed during his military service in at least 
one locale where his son was subsequently stationed and this 
coincidence apparently played a role in the development of 
the veteran's psychiatric symptoms both during service and 
thereafter.  

With resolution of all reasonable doubt in the veteran's 
favor, the Board believes that the evidence is sufficient to 
establish a nexus between the veteran's current psychiatric 
disability and his inservice symptoms.  Since that is the 
case, service connection for the veteran's current 
psychiatric disability, diagnosed as a depressive disorder, 
is warranted.  


ORDER

Service connection for a psychiatric disability is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


